Appeal by defendant from a judgment of the County Court, Nassau County, rendered January 24, 1975, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence. Judgment affirmed. In the circumstances of this joint trial, where the proof was clear and convincing, we believe that the failure to sever appellant’s case upon the codefendant’s disaffirmance of his oral confession, which confession was testified to by detectives, was, at best, harmless error beyond a reasonable doubt. We have examined appellant’s remaining contentions and find them to be without merit. Hartuscello, Acting P. J., Cohalan, Hargett, Damiani and Hawkins, JJ., concur.